FILED

UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA JUN 21 2019
Clerk, U.S. District &B

Courts for the District of conn?

Eileen Raye Lawrence, ) met of Columbia
)
Plaintiff, )
)

v. ) Civil Action No. 19-1630 (UNA)
)
Ricardo Martinez et al., )
)
Defendants. )
MEMORANDUM OPINION

 

This matter, filed pro se, is before the Court on consideration of plaintiff's application to
proceed in forma pauperis [Dkt. # 2] and her “Amended Complaint in the nature of a Bill in
Equity as an Original Suit” [Dkt. #3]. The application will be granted, and this case will be
dismissed as frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i) (requiring dismissal of the case “at any
time” the court determines that it is frivolous).

Plaintiff is a resident of Hemet, California. Plaintiff has sued in their personal capacities
two federal judges in the United States District Court for the Western District of Washington and
three United States Attorneys in Seattle, Washington. Am. Compl. J 11; see Compl. Caption.
Plaintiff's Amended Complaint, like the original pleading, is far from clear. It is misleadingly
captioned “United States of America Ex Rel Eileen Ray Lawrence,” and plaintiff’s reason for
including the United States as “a party,” Am. Compl. 4 4, is seriously flawed. She “brings this
complaint ex rel in behalf of the United States of America because the defendants are impairing a
contract for which the United States is a party-beneficiary, which the defendants have impaired.”

Id. $18. Apart from that illogical explanation, it is reasonably safe to conclude that the
government has not consented to this lawsuit. Therefore, it is deemed to be brought solely by
Lawrence.

Plaintiff's claims stem from the federal prosecution of her daughter, Diane Renee
Erdmann, in the Western District of Washington. See Am. Compl. Ex. 7 (Crim. Docket for USA
y. Hansen, No. 2:18-cr-00092-RAJ-2). Plaintiff alleges that she posted bond in the criminal case
for $300 million, which “was accepted by the court and entered as item # 72 on the [criminal]
docket.”! Jd. 101. Therefore, plaintiff posits, her daughter is “a beneficiary of the Eileen Raye
Lawrence trust/estate, that makes ... Raye a co-surety for Diane Renee Erdmann Cestui Que
Trust[.)”’ Am. Compl. § 74. Because of the alleged bond, plaintiff claims that she “owns” the
criminal case, id. { 102, “had every right to bring this matter before the trial court for dismissal,
id. | 74, and “has demanded [it] be dismissed, yet the defendant judges have failed to comply,
willfully committing insurrection and rebellion to United States laws,” id. 9 102. Plaintiff claims
that the defendants have “robbed” her, and she demands that the “bond be liquidated and all
proceeds returned” to her. Id. § 105.

An “in forma pauperis complaint is properly dismissed as frivolous. . . if it is clear from
the face of the pleading that the named defendant is absolutely immune from suit on the claims
asserted.” Crisafi v. Holland 655 F.2d 1305, 1308 (D.C. Cir. 1981). Judges enjoy absolute
immunity from suits based on acts taken in their judicial capacity, so long as they have

jurisdiction over the subject matter.? Moore v. Burger, 655 F.2d 1265, 1266 (D.C. Cir. 1981)

 

' A “Notice to the Parties” entered March 8, 2019, on the criminal docket acknowledges the filing
of the Indemnity Bond three days earlier but adds: “The Court does not intend to take any action
on this document, which has been filed by a non-party in this case.”

2 Plaintiff asserts that “the judges and the U.S. Attorneys know their Article I court does not have
judicial authority to fine or imprison any living Man or Woman” and thus have “act[ed] outside
their jurisdiction from the beginning,” Am. Compl. J 16, but her premise is unfounded. The U.S.
District Court for the Western District of Washington is an Article III court possessing the same

2
(per curiam) (citing cases). Consequently, a complaint, such as here, against judges who have
“done nothing more than their duty” is “a meritless action.” Fleming v. United States, 847 F.
Supp. 170, 172 (D.D.C. 1994), cert. denied 513 U.S. 1150 (1995); see accord Caldwell v.
Kagan, 777 F. Supp. 2d 177, 179 (D.D.C. 2011) (finding “claims against the district and court of |
appeals judges . . . patently frivolous because federal judges are absolutely immune from
lawsuits predicated, as here, for their official acts”). Furthermore, “prosecutors are entitled to
absolute immunity for conduct intimately associated with the judicial phase of the criminal
process.” Atherton v. D.C. Office of Mayor, 567 F.3d 672, 686 (D.C. Cir. 2009) (internal
quotation marks and citation omitted). Plaintiff’'s Amended Complaint contains no discernible
allegations against the named prosecutors, much less any suggesting that they engaged in
conduct beyond their “‘role as an advocate Jor the State,’” which entitles them “‘to the
protections of absolute immunity.’” Jd. (quoting Kalina v. Flectcher, 522 U.S. 118, 126 (1997)
(emphasis in original)).

More generally, complaints lacking “an arguable basis either in law or in fact” are subject
to dismissal as frivolous. Neitzke v. Williams, 490 U.S. 319, 325 (1989); see Crisafi, 655 F.2d at
1307-08 (“A court may dismiss as‘frivolous complaints reciting bare legal conclusions . . ., or
postulating events and circumstances of a wholly fanciful kind.”’). Plaintiff?s complaint satisfies
this standard as well; therefore, this case will be dismissed with prejudice. See Firestone v.
Firestone, 76 F.3d 1205, 1209 (D.C. Cir. 1996) (per curiam) (“A dismissal with prejudice is

warranted ... when a trial court ‘determines that the allegation of other facts consistent with the

 

powers as this and any other federal district court. See 28 U.S.C. § 132 (creation and composition
of district courts); id. § 128 (creating two judicial districts in Washington state); see also 18 U.S.C.
§ 3231 (granting original jurisdiction in the district courts over federal offenses); 28 U.S.C. §§
1331, 1332 (granting original jurisdiction in the district courts over designated civil actions).
challenged pleading could not possibly cure the deficiency.’”) (quoting Jarrell v. United States

Postal Serv., 753 F.2d 1088, 1091 (D.C. Cir. 1985) (emphasis omitted)). A separate order

accompanies this Memorandum Opinion.

AgIE-

Date: June Zz, [2019 CIs trict Judge

04 be
